Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 22, 2010 GREEN EARTH TECHNOLOGIES, INC. (Exact name of Registrant as specified in its charter) Delaware 000-53797 26-0755102 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 3 Stamford Landing, Suite 200, Stamford, Connecticut 06902 (Address of principal executive office) (Zip Code) (877) 438-4761 Registrant's telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01: Other Events. On February 22, 2010, Green Earth Technologies, Inc. (GET) received a Plaintiffs Notice of Dismissal from the United States District Court, Western District of Oklahoma, stating that Bio Tec has dismissed its action against GET without prejudice. GETs action against Bio Tec, which was commenced on December 21, 2009 in the United States District Court for the Southern District of New York, remains ongoing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GREEN EARTH TECHNOLOGIES, INC. By: /s/ Greg Adams Greg Adams Chief Financial Officer Dated: February 26, 2010 2
